DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 4/7/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1 and 11 are acknowledged.
Claims 1-16 are currently pending and have been examined under the effective filing date of 5/10/2017.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
	Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for the request for clarification regarding the 103 rejection and the motivation to combine. While Rider discloses a tag used to determine the presence of a sleeve, Manwani, and the combination of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Pub. No. US 2017/0001850 A1) in view of Manwani et al. (Pub. No. US 2015/0284163 A1.)
Regarding Claim 1, Rider discloses a container-mounted beverage dispensing system, comprising:  5a beverage dispenser including; 
at least one conduit to deliver gas into a container holding a beverage and to receive beverage from the container for dispensing in a user's cup; (Rider ¶0032; allow beverage 710 to flow into the needle opening 220 and through the needle 200 to be dispensed from the valve 300, as shown in FIG. 4.)
at least one valve to control gas flow into the container or beverage flow out of the container via the at least one conduit; (Rider ¶0029; body 3 also includes a valve 300 operable to control the flow of gas from the regulator 600.)
(Rider ¶0039; device 1 may include an RFID reader that reads the tag, and a control circuit that permits the device 1 to operate, e.g., by allowing the regulator valve to release gas, only if a suitable authorization code or other indicia is received from the tag.)
an identification element secured by adhesive to a beverage container, the identification element including a tag arranged to provide information to the non-optical reader including indicia; and (Rider ¶0039; device 1 may include an RFID reader that reads the tag, and a control circuit that permits the device 1 to operate, e.g., by allowing the regulator valve to release gas, only if a suitable authorization code or other indicia is received from the tag.)
an optically-readable code that is machine readable by a device that optically images the code, the optically-readable code including an identifier, (Rider ¶0039; barcode or other machine readable identifier, a physical key, or other structure that interacts with the extraction device 1 and enables the device 1 to operate.)
wherein the beverage dispenser is arranged to be disengaged from and reengaged with a beverage container to which the identification element is secured. (Rider ¶0048; This arrangement may allow a user to securely clamp the arms 41 onto a bottle neck with the ratchet and pawl ensuring that the arms 41 will not move away from each other to release the neck until the user releases the pawl.)
Rider does not disclose a non-optical reader arranged to non-optically read information from a tag including indicia that uniquely identifies the tag from other tags; 
control circuitry arranged to send or receive information regarding indicia received from a tag; and 
an identification element secured by adhesive to a beverage container, the identification element including a tag arranged to provide information to the non-optical reader including indicia that uniquely identifies the tag from other tags, and an optically-readable code that is machine readable by a device that optically images the code and that includes an identifier that uniquely identifies the optically-readable code from other codes.  
Manwani discloses a non-optical reader arranged to non-optically read information from a tag including indicia that uniquely identifies the tag from other tags; (Manwani ¶0095; sensors to recognize a wine or the like contained therein (e.g., via radio frequency identification (RFID) or the like.)
control circuitry arranged to send or receive information regarding indicia received from a tag; and
(Manwani ¶0095; sensors to recognize a wine or the like contained therein (e.g., via radio frequency identification ( RFID) or the like).) (Manwani ¶0096; container may include an RFID tag or other technology for wirelessly delivering identifying information to the housing 900) Manwani discloses the claimed invention except for an adhesive.  It would have been an obvious matter of design choice to attach the identification element with adhesive, since applicant has not disclosed that the adhesive solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with using adhesive to attach an identification element to a beverage container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bottle and dispensing system in Rider with the bottle identification system in Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, 

Regarding Claim 2, Rider as modified by Manwani discloses the system of claim 1, wherein the control circuitry is arranged to control the at least one valve based on indicia received from the identification element. (Rider ¶0039; device 1 may include an RFID reader that reads the tag, and a control circuit that permits the device 1 to operate, e.g., by allowing the regulator valve to release gas, only if a suitable authorization code or other indicia is received from the tag.)

Regarding Claim 3, Rider as modified by Manwani discloses the system of claim 1, wherein the non-optical reader is an RFID reader, and the tag is an RFID tag that provides the indicia in a radio frequency signal to the RFID reader. (Rider ¶0039; device 1 may include an RFID reader that reads the tag, and a control circuit that permits the device 1 to operate, e.g., by allowing the regulator valve to release gas, only if a suitable authorization code or other indicia is received from the tag.)

Regarding Claim 4, Rider as modified by Manwani discloses the system of claim 1, wherein the optically-readable code is a barcode, a QR code, or alphanumeric text. (Manwani ¶0097; code, QRC symbol, OCR-readable text, or the like may be placed on an exterior of the container in a location where it can be scanned by the housing 900.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 5, Rider as modified by Manwani discloses the system of claim 1, further comprising a computer memory that stores a record including information regarding the indicia and the optically-readable code and at least one characteristic of a beverage in a beverage container to which the identification element is secured. (Manwani ¶0151; latest estimated amount of liquid left in a container may be recorded at the end of a pour to be used as the starting point for the next set of calculations, and also to give a real time indicator of how much liquid is remaining in the container (e.g., expressed through a set of LEDs on the housing, or otherwise shown on the display).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claims 6 and 12, Rider as modified by Manwani discloses the system of claim 5, wherein the at least one characteristic includes a volume of beverage in the beverage container, (Manwani ¶0151; latest estimated amount of liquid left in a container may be recorded at the end of a pour to be used as the starting point for the next set of calculations, and also to give a real time indicator of how much liquid is remaining in the container (e.g., expressed through a set of LEDs on the housing, or otherwise shown on the display).) a brand of the beverage in the beverage container, a type of the beverage in the beverage container, (Manwani ¶0098; housing 900 may receive content, such as detailed information about a particular wine (geography, aging, history, grapes, alcohol content, weather information for the winery or other conditions that might affect wine flavor, serving suggestions (temperature, breathing, and so on.) a vintage of the beverage in the container or at least one date on which beverage was dispensed from the beverage container. (Manwani ¶0098; consumption data may track when a container is emptied or replaced, when a drink is dispensed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 7, Rider as modified by Manwani discloses the system of claim 1, wherein the identification element is a label that is adherable to the beverage container. (Manwani ¶0097; may be placed on an exterior of the container.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 8, Rider as modified by Manwani discloses the system of claim 1, further comprising a computer system that receives image information including an image of the optically-readable code and a label of a beverage container to which the identification element is secured. (Manwani ¶0097; code, QRC symbol, OCR-readable text, or the like may be placed on an exterior of the container in a location where it can be scanned by the housing 900.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 9, Rider as modified by Manwani discloses the system of claim 8, wherein the control circuitry is arranged to communicate with the computer system to send information to the computer system regarding dispensing of beverage from the beverage container and the indicia received from the tag secured to the beverage container. (Manwani ¶0095; measure and control the amount of fluid that is poured.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 10, Rider as modified by Manwani discloses the system of claim 9, wherein the computer system is arranged to associate the optically-readable code and the indicia of the identification element secured to the beverage container along with a brand of the beverage in the beverage container and information regarding dispensing of beverage from the beverage container, and to provide information for display to a user including a brand of the beverage in the beverage container, a volume of beverage remaining in the beverage container, and a date on which beverage was dispensed from the beverage container. (Manwani ¶0098; The housing 900 may also store local information relevant to wine consumption such as current wine temperature, air temperature, amount of beverage remaining, time since the container was first breached, and so forth. Any or all of this information may be presented in the display 914.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 11, Rider as modified by Manwani discloses a beverage management system comprising: a plurality of identification elements each arranged to be secured to a beverage container, each identification element including a tag arranged to provide information to a non-optical reader including indicia that uniquely identifies the tag from other tags, (Manwani ¶0105; communications device 1016 may include an RFID receiver) and an optically-readable code that is machine readable by a device that optically images the code, the optically-readable code including an identifier that uniquely identifies the optically-readable code from other codes; and  (Manwani ¶0097; code, QRC symbol, OCR-readable text, or the like may be placed on an exterior of the container in a location where it can be scanned by the housing 900.)
a computer device including a memory to store a plurality of records each corresponding to an identification element, each of the plurality of records including information regarding a beverage in a beverage container to which a corresponding identification element is secured. (Manwani ¶0112; Various informational assets, e.g., information for display on the smart label described above or usage data gathered from the consumer for communication to a remote server, may be stored locally.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 13, Rider as modified by Manwani discloses the system of claim 12, further comprising a beverage dispenser arranged to receive the indicia from the tag on a container (Rider ¶0039; device 1 may include an RFID reader that reads the tag, and a control circuit that permits the device 1 to operate, e.g., by allowing the regulator valve to release gas, only if a suitable authorization code or other indicia is received from the tag.) and to dispense beverage from the container. (Rider ¶0032; valve 300 may be operated to stop the flow of pressurized gas and allow beverage 710 to flow into the needle opening 220 and through the needle 200 to be dispensed from the valve 300, as shown in FIG. 4.)

Regarding Claim 14, Rider as modified by Manwani discloses the system of claim 13, wherein the beverage dispenser is arranged to send information to the computer device regarding a date on which beverage is dispensed from the container or a volume of beverage dispensed from the container, and the computer device is arranged update a record corresponding to the container to include the information from the beverage dispenser. (Manwani ¶0098; consumption data may track when a container is emptied or replaced, when a drink is dispensed, how much liquid was dispensed, and so forth.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Regarding Claim 16, Rider as modified by Manwani discloses the system of claim 11, further comprising a user computer device arranged to receive information from the computer server regarding one or more records and to display the information on the user computer device to a user, the displayed information including at least one of a volume of beverage in a beverage container, a brand of the beverage in the beverage container, a type of the beverage in the beverage (Manwani ¶0098; The housing 900 may also store local information relevant to wine consumption such as current wine temperature, air temperature, amount of beverage remaining, time since the container was first breached, and so forth. Any or all of this information may be presented in the display 914.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider with Manwani in order to incorporate individual bottle information into the consumer device (Manwani ¶0095,) thereby allowing the consumer to consider various aspects of the beverage, including source information. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Pub. No. US 2017/0001850 A1) in view of Manwani et al. (Pub. No. US 2015/0284163 A1,) and further in view of Peterson (Pub. No. US 2013/0105583 A1.)
Regarding Claim 15, Rider as modified by Manwani discloses the system of claim 11.
Rider as modified by Manwani does not disclose a beverage container wherein one of the plurality of identification elements is secured to the beverage container by a user.
Peterson discloses a beverage container wherein one of the plurality of identification elements is secured to the beverage container by a user. (Peterson ¶0020; container 24 may have its own, re-usable smart label 22 affixed to the container.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rider as modified by Manwani with Peterson in order for a user to be able to affix an identification element to the container (Peterson ¶0020,) thereby giving the user more flexibility in operating the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624